Exhibit 10.4

 



Loan Agreement

 

This Loan Agreement (this "Agreement") is made and entered into by and between
the Parties below as of the 15day of July, 2014 in Shenzhen City, China:

 

(1)Shenzhen Moxian Technologies Co. Ltd, a Wholly Foreign Owned Enterprise,
organized and existing under the laws of the PRC, with its address at Room
2313-2315 , Block B, Zhongshen Garden, Caitian South Road, Futian District,
Shenzhen, Guangdong Province, China (‘Lender’)

 

(2)Zhang Guo Hui, a citizen of the PRC with Chinese Identification No.:
XXXXXXXXXX and Guan Fen Sheng, a Chinese citizen with Chinese Identification
No.: XXXXXXXXXX (“Borrower”)

 

Each of the Lender and the Borrower shall be hereinafter referred to as a
"Party" respectively, and as the "Parties" collectively.

 

Whereas:

 

1.Borrower holds 70% of equity interests ("Borrower Equity Interest") in
Shenzhen Moyi Technologies Co. Ltd ("Borrower Company"), which is a limited
company duly registered in Shenzhen, China with its registered capital of RMB
1,000,000;

 

2.Lender intends to provide Borrower with a loan to be used for the purposes set
forth under this Agreement.

 

After friendly consultation, the Parties agree as follows:

 

1.Loan

 

1.1In accordance with the terms and conditions of this Agreement, Lender agrees
to provide an interest-free loan in the amount of RMB 100,000 (the "Loan") to
Borrower. The term of the Loan shall be 10 years from the date of this
Agreement, which may be extended upon mutual written consent of the Parties.
During the term of the Loan or the extended term of the Loan, Borrower shall
immediately repay the full amount of the Loan in the event any one or more of
the following circumstances occur:

 

1.1.130 days elapse after Borrower receives a written notice from Lender
requesting repayment of the Loan;

 

1.1.2Borrower's death, lack or limitation of civil capacity;

 

1.1.3Borrower ceases (for any reason) to be an Shareholder of Borrower Company
or their affiliates;

 



[Signature Page to Loan Agreement – Li Shanyou]



 



1

 

 

1.1.4Borrower engages in criminal act or is involved in criminal activities;

 

1.1.5Any third party filed a claim against Borrower that exceeds RMB 500,000; or

 

1.1.6According to the applicable laws of China, foreign investors are permitted
to invest in the value-added telecommunication business and/or other business of
Borrower Company in China with a controlling stake or in the form of
wholly-foreign-owned enterprises, the relevant competent authorities of China
begin to approve such investments, and Lender exercises the exclusive option
under the Exclusive Option Agreement (the "Exclusive Option Agreement")
described in this Agreement.

 

1.2Lender agrees to remit the total amount of the Loan to the account designated
by Borrower within 20 days after receiving a written notification from the
Borrower regarding the same, provided that all the conditions precedent in
Section 2 are fulfilled. Borrower shall provide Lender with a written receipt
for the Loan upon receiving the Loan. The Loan provided by Lender under this
Agreement shall inure to Borrower's benefit only and not to Borrower's
successors or assigns.

 

1.3Borrower agrees to accept the aforementioned Loan provided by Lender, and
hereby agrees and warrants using the Loan to provide capital for Borrower
Company to develop the business of Borrower Company. Without Lender's prior
written consent, Borrower shall not use the Loan for any purpose other than as
set forth herein.

 

1.4Lender and Borrower hereby agree and acknowledge that Borrower's method of
repayment shall be at the sole discretion of Lender, and may at Lender's option
take the form of Borrower's transferring the Borrower Equity Interest in whole
to Lender or Lender's designated persons (legal or natural persons) pursuant to
the Lender's exercise of its right to acquire the Borrower Equity Interest under
the Exclusive Option Agreement.

 

1.5Lender and Borrower hereby agree and acknowledge that any proceeds from the
transfer of the Borrower Equity Interest (to the extent permissible) shall be
used to repay the Loan to Lender, in accordance with this Agreement and in the
manner designated by Lender.

 

1.6Lender and Borrower hereby agree and acknowledge that to the extent permitted
by applicable laws, Lender shall have the right but not the obligation to
purchase or designate other persons (legal or natural persons) to purchase
Borrower Equity Interest in part or in whole at any time, at the price
stipulated in the Exclusive Option Agreement.

 

1.7Borrower also undertakes to execute an irrevocable Power of Attorney (the
"Power of Attorney"), which authorizes Lender or a legal or natural person
designated by Lender to exercise all of Borrower's rights as a shareholder of
Borrower Company.

 



[Signature Page to Loan Agreement – Li Shanyou]

 



2

 

 

2.Conditions Precedent

 

The obligation of Lender to provide the Loan to Borrower contemplated in Section
1.1 shall be subject to the satisfaction of the following conditions, unless
waived in writing by Lender.

 

2.1Lender receives the written notification for drawdown under the Loan sent by
Borrower according to Section 1.2.

 

2.2Borrower Company and Lender or other person (legal or natural person)
designated by Lender have officially executed an Exclusive Business Cooperation
Agreement ("Exclusive Business Cooperation Agreement"), under which Lender or
other person designated by Lender, as an exclusive service provider, will
provide Borrower Company with technical service and business consulting service.

 

2.3Borrower, Borrower Company and Lender or other person (legal or natural
person) designated by Lender have executed a Share Pledge Agreement ("Share
Pledge Agreement"), the contents of which have been confirmed, and according to
the Share Pledge Agreement, Borrower agrees to pledge Borrower Equity Interest
to Lender or other person designated by Lender.

 

2.4Borrower, Lender and Borrower Company have officially executed an Exclusive
Option Agreement, the contents of which have been confirmed, and under which
Borrower shall irrevocably grant Lender an exclusive option to purchase all of
the Borrower Equity Interest.

 

2.5Borrower has executed an irrevocable Power of Attorney ("Power of Attorney"),
which authorizes Lender or other person (legal or natural person) designated by
Lender to exercise all of Borrower's rights as a shareholder in Borrower
Company.

 

2.6The aforementioned Share Pledge Agreement, Power of Attorney, Exclusive
Option Agreement and Exclusive Business Cooperation Agreement have been entered
into before or on the date of execution of this Agreement and shall have full
legal validity without any default or encumbrance related to these agreements or
contracts, and all the related filing procedures, approvals, authorization,
registrations and government procedures have been completed (as applicable). The
Parties have completed all the necessary government approvals and registrations
for the Loan under this Agreement according to the relevant laws and regulations
of the PRC.

 

2.7All the representations and warranties by Borrower in Section 3.2 are true,
complete, correct and not misleading.

 

2.8Borrower has not violated the covenants in Section 4 of this Agreement, and
no event which may affect Borrower's performance of its obligations under this
Agreement has occurred or is expected to occur.

 



[Signature Page to Loan Agreement – Li Shanyou]

 



3

 

 

3.Representations and Warranties

 

3.1Between the date of this Agreement and the date of termination of this
Agreement, Lender hereby makes the following representations and warranties to
Borrower:

 

3.1.1Lender is a corporation duly organized and legally existing in accordance
with the laws of Hong Kong;

 

3.1.2Lender has the legal capacity to execute and perform this Agreement. The
execution and performance by Lender of this Agreement is consistent with
Lender's scope of business and the provisions of Lender's corporate bylaws and
other organizational documents, and Lender has obtained all necessary and proper
approvals and authorizations for the execution and performance of this
Agreement; and

 

3.1.3This Agreement constitutes Lender's legal, valid and binding obligations
enforceable in accordance with its terms.

 

3.2Between the date of this Agreement and the date of termination of this
Agreement, Borrower hereby makes the following representations and warranties:

 

3.2.1Borrower has the legal capacity to execute and perform this Agreement.
Borrower has obtained all necessary and proper approvals and authorizations for
the execution and performance of this Agreement;

 

3.2.2This Agreement constitutes Borrower's legal, valid and binding obligations
enforceable in accordance with its terms; and

 

3.2.3There are no disputes, litigations, arbitrations, administrative
proceedings or any other legal proceedings relating to Borrower, nor are there
any potential disputes, litigations, arbitrations, administrative proceedings or
any other legal proceedings relating to Borrower.

 

4.Borrower's Covenants

 

4.1As and when he becomes, and for so long as he remains a shareholder of
Borrower Company, Borrower covenants irrevocably that during the term of this
Agreement, Borrower shall cause Borrower Company:

 

4.1.1to strictly abide by the provisions of the Exclusive Option Agreement and
the Exclusive Business Cooperation Agreement, and to refrain from any
action/omission that may affect the effectiveness and enforceability of the
Exclusive Option Agreement and the Exclusive Business Cooperation Agreement;

 



[Signature Page to Loan Agreement – Li Shanyou]

 



4

 

 

4.1.2at the request of Lender (or a party designated by Lender), to execute
contracts/agreements on business cooperation with Lender (or a party designated
by Lender), and to strictly abide by such contracts/agreements;

 

4.1.3to provide Lender with all of the information on Borrower Company's
business operations and financial condition at Lender's request;

 

4.1.4to immediately notify Lender of the occurrence or possible occurrence of
any litigation, arbitration or administrative proceedings relating to Borrower
Company's assets, business or income;

 

4.1.5at the request of Lender, to appoint any persons designated by Lender as
directors of Borrower Company;

 

4.2Borrower covenants that during the term of this Agreement, he shall:

 

4.2.1endeavor to keep Borrower Company to engage in its current value-added
telecommunication businesses;

 

4.2.2abide by the provisions of this Agreement, the Power of Attorney, the Share
Pledge Agreement and the Exclusive Option Agreement, perform his obligations
under this Agreement, the Power of Attorney, the Share Pledge Agreement and the
Exclusive Option Agreement, and refrain from any action/omission that may affect
the effectiveness and enforceability of this Agreement, the Power of Attorney,
the Share Pledge Agreement and the Exclusive Option Agreement;

 

4.2.3not sell, transfer, mortgage or dispose of in any other manner the legal or
beneficial interest in Borrower Equity Interest, or allow the encumbrance
thereon of any security interest or the encumbrance, except in accordance with
the Share Pledge Agreement;

 

4.2.4cause any shareholders' meeting and/or the board of directors of Borrower
Company not to approve the sale, transfer, mortgage or disposition in any other
manner of any legal or beneficial interest in Borrower Equity Interest, or allow
the encumbrance thereon of any security interest, except to Lender or Lender's
designated person;

 

4.2.5cause any shareholders' meeting and/or the board of directors of the
Borrower Company not to approve the merger or consolidation of Borrower Company
with any person, or its acquisition of or investment in any person, without the
prior written consent of Lender;

 



[Signature Page to Loan Agreement – Li Shanyou]

 



5

 

 

4.2.6immediately notify Lender of the occurrence or possible occurrence of any
litigation, arbitration or administrative proceedings relating to Borrower
Equity Interest;

 

4.2.7to the extent necessary to maintain his ownership of the Borrower Equity
Interest, execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defense against all claims;

 

4.2.8without the prior written consent of Lender, refrain from any action /
omission that may have a material impact on the assets, business and liabilities
of Borrower Company;

 

4.2.9appoint any designee of Lender as director of Borrower Company, at the
request of Lender;

 

4.2.10to the extent permitted by the laws of China, at the request of Lender at
any time, promptly and unconditionally transfer all of Borrower Equity Interest
to Lender or Lender's designated representative(s) at any time, and cause the
other shareholders of Borrower Company to waive their right of first refusal
with respect to the share transfer described in this Section;

 

4.2.11to the extent permitted by the laws of China, at the request of Lender at
any time, cause the other shareholders of Borrower Company to promptly and
unconditionally transfer all of their equity interests to Lender or Lender's
designated representative(s) at any time, and Borrower hereby waives his right
of first refusal (if any) with respect to the share transfer described in this
Section;

 

4.2.12in the event that Lender purchases Borrower Equity Interest from Borrower
in accordance with the provisions of the Exclusive Option Agreement, use such
purchase price obtained thereby to repay the Loan to Lender; and

 

4.2.13without the prior written consent of Lender, not to cause Borrower Company
to supplement, change, or amend its articles of association in any manner,
increase or decreases its registered capital or change its share capital
structure in any manner.

 



[Signature Page to Loan Agreement – Li Shanyou]

 



6

 

 

5.Liability for Default

 

5.1In the event either Party breaches this Agreement or otherwise causes the
non-performance of this Agreement in part or in whole, the Party shall be liable
for such breach and shall compensate all damages (including litigation and
attorneys fees) resulting therefrom. In the event that both Parties breach this
Agreement, each Party shall be liable for its respective breach.

 

5.2In the event that Borrower fails to perform the repayment obligations set
forth in this Agreement, Borrower shall pay overdue interest of 0.01% per day
for the outstanding payment, until the day Borrower repays the full principal of
the Loan, overdue interests and other payable amounts.

 

6.Notices

 

6.1All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such Party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:



 

6.1.1Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of
delivery.



 

6.1.2Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).



 

6.2For the purpose of notices, the addresses of the Parties are as follows:

 

Party A: Shenzhen Moxian Technologies Co Ltd



Address:Room 2313-2315 , Block B, Zhongshen Garden, Caitian South Road,
Futian District, Shenzhen, Guangdong Province, China

Attn:Sun Dan Dan

 

Borrower:Zhang Guo Hui and Guan Fen Sheng

Address:Unit2001, Tower B, Kingkey 100 Building, No.5016
Shennan East Road, Luohu District, Shenzhen, PRC.

 

6.3Any Party may at any time change its address for notices by a notice
delivered to the other Party in accordance with the terms hereof.



 



[Signature Page to Loan Agreement – Li Shanyou]

 



7

 

 

7.Confidentiality

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 

8.Governing Law and Resolution of Disputes

 

8.1The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes shall be governed
by the laws of China.

 

8.2In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Party for resolution of
the dispute through negotiations, either Party may submit the relevant dispute
to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its then effective arbitration rules. The
arbitration shall be conducted in Shenzhen, and the language used in arbitration
shall be Chinese. The arbitration award shall be final and binding on all
Parties.

 

8.3Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 



[Signature Page to Loan Agreement – Li Shanyou]

 



8

 

 

9.Miscellaneous

 

9.1This Agreement shall become effective on the date thereof, and shall expire
upon the date of full performance by the Parties of their respective obligations
under this Agreement.

 

9.2This Agreement shall be written in both Chinese and English language in two
copies, each Party having one copy with equal legal validity. In case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

9.3This Agreement may be amended or supplemented through written agreement by
and between Lender and Borrower. Such written amendment agreement and/or
supplementary agreement executed by and between Lender and Borrower are an
integral part of this Agreement, and shall have the same legal validity as this
Agreement.

 

9.4In the event that one or several of the provisions of this Agreement are
found to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any respect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

9.5The attachments (if any) to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.

 



[Signature Page to Loan Agreement – Li Shanyou]

 

9

 



 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Loan Agreement as of the date first above written.

 



Lender:Shenzhen Moxian Technologies Co. Ltd



 



By: /s/ Sun Dan Dan   Name: Sun Dan Dan   Title: Legal Representative  

 



Borrower:Zhang Guo Hui and Guan Fen Sheng



 

By: /s/ Zhang Guo Hui           /s/ Guan Fen Sheng  

 

 

 

 

 

 

 



[Signature Page to Loan Agreement – Li Shanyou]

 



 

10

--------------------------------------------------------------------------------



 

